The Attorney          General of Texas
                                                             November 6. 1981

MARK WHITE
Attorney General


                                             Honorable John T. Montford             Opinion No. m-386
Supreme      Court Building
P. 0. Box 12546
                                             Criminal District Attorney
Austin.    TX. 76711                         2nd Floor. County Courthouse           Re: Application of articles
5121475-2501                                 Lubbock, Texas 79401                   43.09 and 42.03 of the Code of
Telex    9101674-1367                                                               Criminal   Procedure   to the
Telecopier      51214750266
                                                                                    justice courts
                                             Dear Mr. Montford:
1607 Main Sl.. Suite          1400
Dallas.   TX. 75201                               You ask two questions which relate to the application of certain
2141742-8944                                 criminal procedure rules to the justice courts.

4624 Alberta       Ave.. Suite       160
                                                 Your first question is:
El Paso, TX.       79905
9151533.3464                                          Does article 43.09, as amended by the 67th
                                                      Legislature (Senate Bill No. 430) raising the
                                                      credit for fines and costs 'laid out' from $5 to
1220 Dallas     Ave.. Suite       202
“ouston.     TX. 77002
                                                      $15 per day, apply to fines and costs assessed in
7131650.0666                                          justice court in view of article 45.53, which
                                                      provides for credit of $5 per day?
606 Broadway.         Suite   312
                                             The Sixty-seventh Legislature amended article 45.53 of the Code of
Lubbock.     TX.    79401
6061747-5236
                                             Criminal Procedure to provide that a defendant placed in jail by order
                                             of a justice court may serve out his fine at the rate of "not less
                                             than $15 for each day." House Bill No. 647, Acts 1981, 67th Leg., ch.
4309 N. Tenth.     Suite      B              708, at 2648; see Code Crim. Proc. art. 45.52. Therefore, article
McAllan.     TX. 76501
5121662.4547
                                             45.53 rather than 43.09 controls the credit for fines and costs
                                             assessed in justice court.

200 Main Plaza. Suite 400                         Your second question is:
San Antonio.  TX. 78205
5121225.4191
                                                      Does   article 42.03 of the Code of Criminal
                                                       Procedure require justice courts to give credit
A” Equal      OpportunItyi                             for pre-conviction jail time?
Affirtnatwe     Action     Employer
                                                  The relevant section of article 42.03 reads:

                                                            sec. 2. (a) In all criminal cases the judge
                                                       of the court in which the defendant was convicted
                                                       shall give the defendant credit on his sentence
                                                       for the time that the defendant has spent in jail




                                                                       p. 1312
                          ’             .,
    Mr. John 2. Montford - Page 2   (MW-386)



              in said cause, from the time of his arrest and
              confinement until his sentence by the trial court.

         This is a general statute which applies to all convictions in the
    absence of a more specific enactment. See Ex parte Young, 136 S.W.2d
863 (Tex. Grim. App. 1940). We have not found a more specific statute
    relating to the credit of jail time served prior to conviction in
    justice court.

         In interpreting this statute, the Texas Court of Criminal Appeals
    has determined that a pre-conviction jail time credit against a
    defendant's later sentence is mandatory. Jones v. State, 545 S.W.2d
771 (Tex. Crim. App. 1977); Guerra v. State. 518 S.W.2d 815 (Tex.
    Grim. App. 1975). Therefore, because article 42.03 applies to justice
    courts as well as other state courts, they must give credit for
    pre-conviction jail time.

                                  SUMMARY

                   Justice courts must comply with articles
              42.03 and 45.53 of the Code of Criminal Procedure.

                                            g#




                                                 Attorney General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    RICHARD E. GRAY III
    Executive Assistant Attorney General

    Prepared by Dawn Bruner
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    Susan L. Garrison, Chairman
    Jon Bible
    Dawn Bruner
    Rick Gilpin
    Maury Hexamer
    Jim Moellinger
    Bruce Youngblood




                                       p. 1313
’       .